Name: 2007/719/EC: Commission Decision of 6 November 2007 fixing, for the 2007/2008 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2007) 5293)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cultivation of agricultural land;  economic geography;  EU finance;  agricultural policy;  agricultural structures and production
 Date Published: 2007-11-07

 7.11.2007 EN Official Journal of the European Union L 289/59 COMMISSION DECISION of 6 November 2007 fixing, for the 2007/2008 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2007) 5293) (Only the Bulgarian, Spanish, Czech, German, Greek, French, Italian, Hungarian, Maltese, Portuguese, Romanian, Slovak and Slovenian texts are authentic) (2007/719/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(1) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(3) of Regulation (EC) No 1493/1999, the financial allocation between Member States must take due account of the proportion of the Community vineyard area in the Member State concerned. (4) For the purposes of implementing Article 14(4) of Regulation (EC) No 1493/1999, the financial allocations should be made in respect of a certain number of hectares. (5) Under Article 1 of Commission Regulation (EC) No 968/2007 of 17 August 2007 as regards the Community contribution to the costs of restructuring and conversion provided for in Council Regulation (EC) No 1493/1999 for the 2007/2008 wine year (3), Article 13(3) is applicable, for the 2007/2008 wine year and with certain exceptions, to the regions eligible for financing under the convergence objective in accordance with Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (4). As a result, the Community contribution to the costs of restructuring and conversion may be higher in the convergence regions. (6) Account must be taken of the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production. (7) In accordance with Article 17(5) of Regulation (EC) No 1227/2000, where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the initial allocation, the expenditure to be recognised for the following financial year, and the corresponding total area, are to be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question. This provision applies in the 2007/2008 wine year to Germany and to Greece, whose expenditure in respect of 2007 amounts to 74 % of their initial allocation, to Luxembourg, whose expenditure in respect of 2007 amounts to 71 % of its initial allocation, to Malta, whose expenditure in respect of 2007 amounts to 40 % of its initial allocation, and to Slovakia, whose expenditure in respect of 2007 amounts to 27 % of its initial allocation. Under Article 1(3) of Commission Regulation (EC) No 922/2007 of 1 August 2007 derogating from Regulation (EC) No 1227/2000 as regards transitional arrangements concerning the financial allocations for Bulgaria and Romania for the restructuring and conversion (5), this reduction does not apply to Bulgaria and Romania for the 2007/2008 wine year. (8) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, the initial allocation should be adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States, taking account of the objective of the scheme and subject to the funds available, HAS ADOPTED THIS DECISION: Article 1 The indicative financial allocations by Member State, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999 for the 2007/2008 marketing year shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Republic of Austria, the Portuguese Republic, Romania, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 6 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32). (3) OJ L 215, 18.8.2007, p. 4. (4) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (5) OJ L 201, 2.8.2007, p. 7. ANNEX Indicative financial allocations for the 2007/2008 marketing year Member State Area (ha) Financial allocation (EUR) Bulgaria 2 403 18 044 087 Czech Republic 647 10 897 834 Germany 1 545 13 295 911 Greece 886 8 715 834 Spain 20 233 162 136 325 France 14 384 110 676 302 Italy 12 279 101 107 716 Cyprus 156 2 219 214 Luxembourg 7 56 800 Hungary 1 472 11 779 162 Malta 9 103 987 Austria 1 170 6 678 313 Portugal 4 004 34 729 863 Romania 3 008 25 068 762 Slovenia 139 2 699 939 Slovakia 473 1 789 952 Total 62 816 510 000 000